One assignment of error submits the proposition that because it appears that Engleman, the operator of the car, did not have his license card with him when the accident occurred, there could be no recovery by the plaintiff. Upon this branch of the case the jury were instructed as follows: "The defendants further claim that because it is admitted that the chauffeur, while a licensed driver, did not have his license with him at the time of the collision, the plaintiff is prevented from a recovery in this case. I instruct you that that is not the law. If you find the facts to be as claimed by the plaintiff's witnesses, to wit, that the chauffeur was a licensed driver and that he was called away suddenly from his work upon some other car to take out this agent of the plaintiff to instruct him in the operation of this car, then temporarily in the custody of the garage, his employer, the fact that he forgot to take his license with him does not of itself prevent a recovery in this case." This instruction was correct. Subsection "(c)" of § 1532 of the General Statutes, provides that the operator's license shall be carried by the licensee and shall be subject to examination upon demand by any proper officer. But if an operator has fully complied with the law and obtained a valid and subsisting license, he does not become an "unlicensed person" within the meaning of § 1565, merely by omitting to carry it on his person. The penalty for failing to carry a license is fixed by § 1554, which provides for a suspension of the license for not more than thirty days for a first violation, and not less than thirty nor more than sixty days for a third or subsequent violation. *Page 458 
The defendants also claimed that the court below erred in not holding that the plaintiff could not recover because it appeared that no registration certificate was carried on her automobile the day it was injured. Upon this point the jury were properly instructed as follows: "You have the uncontradicted testimony that it had the dealer's evidence of its registration, to wit, his numbers, upon the car. . . . If it was so registered, was it then being used by the chauffeur, who was an employee of the dealer, for a purpose incidental to the legitimate business of the Blue Ribbon Garage, in instructing this purchaser's agent to operate that car? If you do so find, then I charge you that the law does not require that he should have had the registration card of the dealer in the car at that time in order that the plaintiff may recover. You can see readily the reason for that, because a dealer might have a dozen or fifty cars for those five days in his possession, and he gets a general registration card which permits him, during that limited period, to put his dealer's mark or numbers upon the car, and it would be physically impossible to put that registration card, which consisted of one piece of paper for all those cars, in each car." The Motor Vehicle Act (General Statutes, § 1527), provides, among other things, that "manufacturers, dealers and repairers shall not be required to carry their certificates upon the motor vehicles registered under the provisions of this section."
The failure of the trial court to direct a verdict is not in this State assignable error. See Lines Co. v.Hartford City Gas Light Co., 89 Conn. 117, 125,93 A. 129, where the subject is fully considered, and the fact pointed out that the party aggrieved by such failure has his remedy by motion for a new trial on the ground that the verdict is against the evidence. *Page 459 
It appears that the only evidence offered as to the plaintiff's claim for damages was the bills that she was obliged to pay for the repairs of her car, which amounted to $139.80. The defendants contend that the court did not, "as was its duty, charge the jury that they could render no verdict assessing damages for the plaintiff since no evidence, necessary for them to calculate the measure of damages, had been submitted." The only recovery sought by the complaint was for damages to the plaintiff's automobile. It is not claimed by the defendants that these expenses were unreasonably incurred in an endeavor to repair the damages which the plaintiff had sustained by the collision with the defendants' automobile. Evidence of the cost of repairs of the automobile was admissible as proof of the difference between the value of the automobile before the accident and after it occurred. This difference was the measure of damages that the plaintiff was entitled to recover.
   There is no error.
In this opinion the other judges concurred.